DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-9, drawn to a laminating apparatus, classified in at least CPC B32B37/0053.
II. Claims 10-16, drawn to a method of manufacturing a laminate, classified in at least CPC B32B37/10.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II would not be searched in the same manner and would require different and unique text and CPC classification searches. Thus, Groups I and II would both require separate and different searches..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Garth Dahlen on 07/07/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation of “applying adhesive to the first surface of the pressed polyurethane foam” in lines 10-11, and the recitation of “the first surface of the pressed polyurethane foam” makes this claim language indefinite, as it is not clear whether the first surface is the same as “a first surface” as first mentioned in lines 3-4. 
	Lines 3-4 of claim 1 recite that the adhesive is applied to “a first surface of a polyurethane foam”. It is not clear then, whether “a first surface of a polyurethane foam” is the same as “the first surface of the pressed polyurethane foam”. This recitation is further indefinite, because if the fabric is applied to the polyurethane foam on the side (i.e. first surface) on which the first adhesive is applied, then how can it be that the second adhesive is also applied on the first surface of the polyurethane foam? 
If it is indeed intended that the second adhesive is applied on the same surface as the first adhesive then in this instance it would be applied on the fabric, as the fabric is an intervening layer between the first surface of the foam and the second adhesive now. Further correction and clarification is requested. For examination purposes, it is interpreted that the adhesive is applied. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S PG Pub 20030162454A1) and Lee et al (KR101855924B1 - cited in IDS and machine translation provided by applicant - for citation the corresponding U.S PG 20190160799A1 is used) and Sorimachi et al (U.S Patent 5508080).
Regarding claim 10, Kuo is also drawn to the structure of a synthetic leather with an intermediate layer and a skin layer and backing layer laminate, and a method of making the same (Figures 1-6; [0002]). 
Kuo discloses a method of applying a first adhesive (54a) to an intermediate layer (30) fed from a roll and primarily pressing fabric fed from a fabric (skin layer (20)) feeding roll, and applying a second adhesive (54B) to a second face of the intermediate layer and then secondarily pressing a backing cloth (10) fed from a backing cloth 

Kuo however has not explicitly disclosed the step of drying, and has further not disclosed the intermediate layer being a polyurethane foam, and has further not discloses the adhesive being a water-based adhesive. These limitations are known, however, from Lee and Sorimachi. 
Lee is also drawn to the art of manufacturing a vehicle sheet [0001]. Lee discloses the intermediate layer being a polyurethane foam (13) (Figures 3-4), and being laminated with a first and second adhesive to a material layer (11) and a backing cloth (15) [0039-0046]. Thus, it is known for an intermediate layer to be a polyurethane foam as disclosed by Lee in a laminate of an intermediate layer with a skin layer and a backing cloth layer. Lee also discloses the peel strength of the laminate being 0.567kgf [0068]. Lee has also disclosed the laminate (i.e. pressed backing cloth of instant application) being fed at an angle after secondarily pressing (figure 12 - #70, it can be seen that the laminate is fed at angle that is less than 90 with respect to the top rolls, with the angle being taken with respect to the moving direction). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Kuo with the intermediate layer being a polyurethane foam, because as such this is a known prior art element as disclosed by Lee, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious 

With regards to the drying step and the adhesive being a water-based adhesive, these limitations are known from Sorimachi. 
Sorimachi is also drawn to the art of a flexible laminated surface material and particularly to a flexible laminated surface material for vehicle interiors (Column 1, lines 9-15). Sorimachi also discloses applying an adhesive (25) to laminate the layers 23, 22 and 26. Sorimachi also discloses the adhesive to be a water soluble adhesive because such an adhesive produces no poisonous gas during production or recycling process of the flexible laminated material (Columns 4-5, lines 63-67 & 1-4) and because it is safe in a working place of production and recycling (Column 6, lines 11-21). Sorimachi also discloses a drying process using a hot air dryer after the lamination process (Column 4, lines, 60-62). 
It would have been obvious to have modified the method of Kuo with the adhesive being a water soluble adhesive as disclosed by Sorimachi, to arrive at the instant invention, in order to have an adhesive that is safe in a working place of production and recycling (Column 6, lines 11-21) and produces no poisonous gas during production and recycling (Columns 4-5, lines 63-67 & 1-4).
It would have been further obvious to have modified the method of Kuo with the drying step as disclosed by Sorimachi, as a drying step is a known prior art element, and as such the courts have held that the combination of prior art elements according to 

Regarding claim 14, Lee has disclosed the angle being between 20 to 60 degrees, as disclosed in figure 12 of Lee. In figure 12 of Lee with reference to #70 of the figure, it can be seen that if a flat line is drawn in the moving direction with respect to the top roll, that the angle made between the roll and the moving direction is between 20 and 60 degrees (see figure 12 annotated below).

    PNG
    media_image1.png
    297
    818
    media_image1.png
    Greyscale

It would have been obvious to an ordinarily skilled artisan to have modified the method of Kuo, with the angel being between 20 and 60 degrees as disclosed by Lee, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). 

Regarding claim 16, Kuo has already disclosed a final rolling with a final roller (rolls 58b & 57b of the figure 6). Lee has also disclosed the peel strength being 0.567 
It would have been obvious to an ordinarily skilled artisan to have modified the peel strength of Kuo to be 0.567kgf as disclosed by Lee, since as such this is a known prior art element and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Allowable Subject Matter
Claims 11-13 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as long as the 35 U.S.C 112(b) rejection of claim 10 is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose the limitations of claims 11-13 and 15. Specifically, the prior art of record does not disclose the drying conditions as disclosed in claim 15, and does not disclose the ratio of roll speed as disclosed in claim 11, and further does not disclose the driving speed of feeding rolls being slower than the pressing rolls as in claims 12 & 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pub 20160257849A1 (drawn also to the art of a polyurethane foam laminate using aqueous resins).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712